Exhibit 10.4

 

--------------------------------------------------------------------------------

 

MATERIAL TRANSFER AGREEMENT

 

By and Between

 

CORAUTUS GENETICS INC.,

A Delaware Corporation,

 

And

 

CARITAS ST. ELIZABETH’S MEDICAL CENTER OF BOSTON, INC.,

A Massachusetts Not For Profit Corporation

 

August 10, 2005

effective as of August 1, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

MATERIAL TRANSFER AGREEMENT

 

THIS MATERIAL TRANSFER AGREEMENT is entered into, effective as of the 1st day of
August 2004, by and between CORAUTUS GENETICS INC., a Delaware Corporation
(“Corautus”), and CARITAS ST. ELIZABETH’S MEDICAL CENTER OF BOSTON, INC., a
Massachusetts Not For Profit Corporation (“Recipient”).

 

W I T N E S S E T H:

 

WHEREAS, Corautus licenses intellectual property rights to the vascular
endothelial growth factor-2 gene, referred to as VEGF-2, and has produced
proprietary naked plasmid DNA encoding for VEGF-2, including plasmid DNA
sometimes referred to as phVEGF-2 or pVGI.1(VEGF2);

 

WHEREAS, Recipient desires to use the VEGF-2 gene and/or plasmid DNA material
and related documentation for the limited purpose of the Research Study as
hereinafter defined;

 

WHEREAS, Corautus has agreed to transfer to Recipient, and Recipient has agreed
to receive from Corautus, certain quantities of Original Biological Materials,
as defined below, and related documentation for such limited purposes pursuant
to the terms and conditions set forth in this Agreement; and

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

1.01 Definitions. For purposes of this Agreement, the following capitalized
terms shall have the following respective means:

 

(a) “Act” means the United States Food, Drug and Cosmetic Act, as may be amended
from time to time, to the extent applicable.

 

(b) “AE” means, with respect to use of the Biological Material, any adverse
event within the meaning of applicable FDA regulations, and including, without
limitation, any unfavorable and unintended sign (including, without limitation,
an abnormal laboratory finding), exacerbation of a pre-existing condition,
intercurrrent illness, drug interaction, significant worsening of a disease
under investigation or treatment, significant failure of expected
pharmacological or biological action, or symptom or disease temporally
associated with the use of such Biological Material, which event is associated
with the use of the Biological Material in the Research Study.

 

CONFIDENTIAL AND PROPRIETARY

Contains Confidential and/or Proprietary Information.

May not be disclosed except as provided in this Agreement.



--------------------------------------------------------------------------------

(c) “Agreement” means this Material Transfer Agreement, together with all
Exhibits attached hereto and all amendments hereto executed by all Parties.

 

(d) “Biological Materials” means the vascular endothelial growth factor-2 gene
referred to as “VEGF-2” and proprietary naked plasmid DNA encoding for VEGF-2,
including the plasmid DNA sometimes referred to as “phVEGF-2” or
“pVGI.1(VEGF2),” together with any Progeny, Derivatives and Modifications
therefrom.

 

(e) “Corautus Confidential Information” shall mean all Documentation and any
other data or information that is of value to Corautus and is not generally
known to competitors of Corautus. To the extent consistent with the foregoing,
Confidential Information includes information or data that (i) concerns the
operations, facilities, manufacturing, clinical trials, pre-clinical studies,
regulatory affairs and compliance, protocols, bench work, assay development,
methodology, pricing, plans, affairs and businesses of Corautus and the
financial affairs of Corautus, (ii) constitutes trade secrets under applicable
law, or (iii) is marked confidential, restricted, proprietary or with a similar
designation. Confidential Information also includes any information of the type
described in this paragraph that Corautus obtains from another Person that
Corautus or such other Person treats as proprietary or designates as
confidential information, whether or not owned or developed by Corautus or such
other Person. Notwithstanding the foregoing, such term shall not include any
materials or information of the types specified above to the extent that such
materials or information: (i) are or become generally utilized by other Persons
engaged in the same business or activities in which Corautus utilized, developed
or otherwise acquired such information or publicly known; (ii) are known to
Recipient prior to receipt thereof and without any restrictions on disclosure in
favor of Corautus; or (iii) are furnished to other Persons by Corautus with no
restriction on disclosure.

 

(f) “Corautus Field of Use” means the use of Biological Materials for treating a
peripheral neuropathy, including, without limitation, diabetic neuropathy.

 

(g) “Corautus Trials” means Corautus clinical trials under IND 7961 and 8205.

 

(h) “Derivative” means a substance which constitutes an unmodified functional
sub-unit or product expressed by the Biological Materials, including, but not
limited to, genes and regulatory sequences and proteins expressed by DNA or RNA.

 

(i) “Documentation” means the documents and information transferred by Corautus
to Recipient for purposes of the Research Study described herein.

 

(j) “FDA” means the United States Food and Drug Administration.

 

-2-

 

CONFIDENTIAL AND PROPRIETARY

Contains Confidential and/or Proprietary Information.

May not be disclosed except as provided in this Agreement.



--------------------------------------------------------------------------------

(k) “Intellectual Property” means all intellectual property rights, including
(i) United States and other national patents and patent applications, divisions,
continuations, continuations-in-part, reissues, renewals, reexaminations,
requests for continued examination, supplemental registrations or extensions
thereof, (ii) trademarks, whether registered or unregistered and applications
for registration thereof, (iii) copyrights, whether registered or unregistered
and applications for registration thereof, and (iv) trade secrets, know-how,
technology, proprietary information and data, including formulae, procedures,
plans, methods, processes, specifications, models, protocols, techniques and
experimentation, and design, testing and manufacturing data, and products,
compositions, and procedures.

 

(l) “Inventions” means findings, discoveries, inventions, additions,
modifications, formulations, variations, enhancements, refinements or derivative
works.

 

(m) “Joint Invention” means any Invention except a Recipient Invention or a VEGF
Invention, whether patentable or not, first conceived and/or reduced to practice
under the Research Study which could be described in a patent application, if
one were to be filed, naming one or more employees and/or agents of Recipient
and one or more employees and/or agents of Corautus as joint inventors as
determined under U.S. patent laws

 

(n) “Law” means the Act and any other United States or non-United States
federal, national, supranational, state, provincial, local or similar statute,
law, ordinance, regulation, rule, code, order, rule of law or requirement, to
the extent applicable.

 

(o) “Modification” means any material substantially based on, containing or
incorporating a substantial element of the Biological Material, or any materials
which are not new or not obviously distinct from the Biological Material.

 

(p) “Original Biological Materials” means the Biological Materials provided to
Recipient under this Agreement, together with any Progeny, Derivatives and
Modifications therefrom.

 

(q) “Party” or “Parties” means individually and collectively, respectively,
Corautus and Recipient.

 

(r) “Person” means any natural person, corporation, limited liability company,
partnership, limited partnership, joint venture, association, trust, firm,
organization, governmental authority or other entity of any kind or nature.

 

(s) “Progeny” means any unmodified descendant from the Biological Material,
including cell from cell, or organism from organism.

 

-3-

 

CONFIDENTIAL AND PROPRIETARY

Contains Confidential and/or Proprietary Information.

May not be disclosed except as provided in this Agreement.



--------------------------------------------------------------------------------

(t) “Recipient Confidential Information” shall mean all Documentation and any
other data or information that is of value to Recipient and is not generally
known to competitors of Recipient. To the extent consistent with the foregoing,
Confidential Information includes information or data that (i) concerns the
operations, facilities, manufacturing, clinical trials, pre-clinical studies,
regulatory affairs and compliance, protocols, bench work, assay development,
methodology, pricing, plans, affairs and businesses of Recipient and the
financial affairs of Recipient, (ii) constitutes trade secrets under applicable
law, or (iii) is marked confidential, restricted, proprietary or with a similar
designation. Confidential Information also includes any information of the type
described in this paragraph that Recipient obtains from another Person that
Recipient or such other Person treats as proprietary or designates as
confidential information, whether or not owned or developed by Recipient or such
other Person. Notwithstanding the foregoing, such term shall not include any
materials or information of the types specified above to the extent that such
materials or information: (i) are or become generally utilized by other Persons
engaged in the same business or activities in which Recipient utilized,
developed or otherwise acquired such information or publicly known; (ii) are
known to Recipient prior to receipt thereof and without any restrictions on
disclosure in favor of Recipient; or (iii) are furnished to other Persons by
Recipient with no restriction on disclosure.

 

(u) “Recipient Patents” means those United States or foreign patents and/or
applications listed on Exhibit B hereto as amended and modified from time to
time by Recipient which such Exhibit is hereby incorporated herein by reference,
the inventions disclosed therein, and any divisions, reissues, continuations,
continuations in part or extensions relating or corresponding thereto, and
disclosed in foreign patent application corresponding thereto.

 

(v) “Recipient Invention” means Inventions relating solely to the use of
vascular endothelial growth factors for the treatment of diabetic neuropathy
conceived and/or reduced to practice during the Research Study by use of the
Original Biological Material, to the extent any patent applications or patents
directed to such Inventions are not a Recipient Patent.

 

(w) “Research Study” means the Phase 1 clinical trial under IND 11572 entitled
pVGI.1 (VEGF-2) Gene Transfer for Diabetic Neuropathy funded, in part, by a
grant received by Recipient from the National Institutes of Health, and is
pursuant to NIH Protocol No. 0402-632. The Research Study will be conducted at
the facility of Recipient and through a subinvestigator at the New England
Medical Center, Boston, Massachusetts.

 

(x) “VEGF Invention” means Inventions relating solely to the Original Biological
Materials, including but not limited to manufacturing, use or techniques
thereof. Specifically excluded from this definition are Recipient Inventions.

 

-4-

 

CONFIDENTIAL AND PROPRIETARY

Contains Confidential and/or Proprietary Information.

May not be disclosed except as provided in this Agreement.



--------------------------------------------------------------------------------

1.02 Interpretation and Construction.

 

(a) References. Whenever reference is made in this Agreement to any Article,
Section or Exhibit, such reference shall be deemed to apply to the specified
Article or Section of, or the specified Exhibit to, this Agreement. The words
“hereof,” “herein,” “hereby,” “hereinafter,” “hereunder” and words of similar
import shall refer to material set forth in this Agreement as a whole and not to
any particular subdivision unless expressly so limited.

 

(b) Headings. Article, Section and other headings contained in this Agreement
are inserted for convenience only and shall not be construed to define,
interpret, describe or limit the scope, extent or intent of this Agreement or
any provision hereof.

 

(c) Gender and Number. Where the context requires, the use of a pronoun of one
gender or the neuter is to be deemed to include a pronoun of the appropriate
gender, singular words are to be deemed to include the plural, and vice versa.

 

(d) Including. Words of inclusion shall not be construed as terms of limitation
herein, so that references to “included” matters shall be regarded as
non-exclusive, non-characterizing illustrations.

 

ARTICLE II

 

SUPPLY OF MATERIALS AND SCOPE OF USE

 

2.01 Supply of Original Biological Materials and Documentation. Corautus shall
supply to Recipient the Original Biological Materials and the Documentation in
such quantity and from such sources as are identified in Exhibit A attached
hereto for the limited purposes stated herein; provided, however, that Corautus
in its sole discretion may substitute Original Biological Materials from other
sources.

 

2.02 Scope of Use. Recipient may use the Original Biological Materials and
Documentation only at its facilities and at the facilities of the New England
Medical Center, Boston, Massachusetts for the sole purpose of conducting the
Research Study described herein. Except as expressly permitted hereby, Recipient
shall not use any Original Biological Materials or Documentation in human
subjects in any manner or for commercial purposes, including the use of such
Original Biological Materials or Documentation to produce or manufacture
products for sale. No Original Biological Materials or Documentation may be
exported or otherwise transferred outside of the United States. Recipient may
use the Original Biological Materials solely for the purpose of injecting in the
limbs of patients as part of the Research Study and may not modify or alter the
Original Biological Materials in any way or conduct any research with the
Original Biological Materials other than the Research Study.

 

-5-

 

CONFIDENTIAL AND PROPRIETARY

Contains Confidential and/or Proprietary Information.

May not be disclosed except as provided in this Agreement.



--------------------------------------------------------------------------------

2.03 Control and Use of Original Biological Materials. The principal
investigator named in the Research Study shall administer the Original
Biological Materials only to patients under his personal supervision or under
the supervision of an investigator responsible to him.

 

2.04 Compliance with Laws.

 

(a) Original Biological Materials. Recipient shall use, handle, store and
dispose of the Original Biological Materials in a safe manner consistent with
the Handling Instructions set forth in Exhibit C-1 and in compliance with all
Laws, including, without limitation, all requirements and guidelines of the
National Institutes of Health and the FDA and all requirements relating to human
and animal subjects and recombinant DNA. Recipient shall also comply with all
Laws relating to the delivery of Original Biological Materials provided
hereunder.

 

(b) Research Study. Recipient shall fully and timely discharge all obligations
under all Laws or requirements of the FDA or National Institutes of Health with
respect to the Research Study.

 

2.05 Records.

 

(a) Study Records. The Recipient and the principal investigator shall, and shall
cause all investigators to, prepare and maintain Original Biological Materials
records in accordance with the protocol approved for the Research Study and
applicable Law. Properly organized Research Study records must be maintained and
assistance provided for routine inspections and audits of such records by
Corautus’ authorized representatives at mutually agreed upon reasonable times,
including portions of pertinent records for all patients in the Research Study.
Without limiting the generality of the foregoing, Recipient shall maintain a
clinical trial material accountability log to maintain records of the Original
Biological Materials. The cost of these inspections shall be borne by Corautus.

 

(b) Access and Reference. Recipient agrees that Corautus may reference and
access the data in the Research Study to the extent requested by Corautus to
support the Corautus Trials under IND 7961 and 8205, and Recipient will advise
the FDA in writing of such rights of reference and access when requested by
Corautus. Corautus must obtain the prior written consent of Recipient to
reference and access the data in the Research Study to support Corautus Trials
other than those under IND 7961 and 8205.

 

2.06 Reporting Obligations.

 

(a) Adverse Events. Recipient shall (i) adhere to all requirements of applicable
Laws which relate to the reporting and investigation of AEs in the Research

 

-6-

 

CONFIDENTIAL AND PROPRIETARY

Contains Confidential and/or Proprietary Information.

May not be disclosed except as provided in this Agreement.



--------------------------------------------------------------------------------

Study and keep Corautus informed of such matters, (ii) promptly inform Corautus
of any material safety or health incidents related to the Original Biological
Materials in the Research Study, and (iii) promptly inform Corautus upon
becoming aware of any unusual or unexpected reactions or events, malfunctions,
safety or efficacy of or attributable to the Original Biological Materials
and/or any regulatory authority action related thereto.

 

(b) Drug Safety Information. Recipient shall immediately provide Corautus with
drug safety requests from all governmental and other regulatory authorities with
respect to the Original Biological Materials. Proposed answers by Recipient
affecting Original Biological Materials will be provided to Corautus before
submission, and the Parties shall cooperate with respect to such answers.

 

(c) Regulatory Actions. Recipient shall advise Corautus of any regulatory action
of which it is aware which would affect the Original Biological Materials.

 

(d) Governmental Inspection. Recipient shall advise Corautus of any governmental
communication, inspection or report relating to the Original Biological
Materials which it is aware and which might reasonably be expected to affect the
Original Biological Materials. Any response to a regulatory notice relating to
the Original Biological Materials or such Law shall be prepared jointly by the
Parties.

 

2.07 Nature of Original Biological Materials. All Original Biological Materials
provided hereunder should be considered experimental in nature, may contain
hazardous properties and should be handled by Recipient with appropriate safety
precautions, including, without limitation, as provided in Section 2.03 herein.
CORAUTUS HEREBY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, WITH RESPECT TO THE ORIGINAL BIOLOGICAL MATERIALS AND DOCUMENTATION,
INCLUDING, ANY WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE
OR NON-INFRINGEMENT. Notwithstanding the foregoing, Corautus warrants that all
Original Biological Materials meet the Certificate of Analysis as set forth in
Exhibit B or any other similar certificate of analysis provided by Corautus in
connection with Original Biological Materials.

 

ARTICLE III

 

LICENSES AND INTELLECTUAL PROPERTY

 

3.01 Limited License. Subject to the terms and conditions of this Agreement,
Corautus hereby grants to Recipient a non-exclusive, non-transferable and
royalty-free license (without the right to sublicense) to use the Original
Biological Materials and Documentation for the sole purpose of conducting the
Research Study described herein. Except as specifically provided in this
Section 3.01, no express or implied licenses or

 

-7-

 

CONFIDENTIAL AND PROPRIETARY

Contains Confidential and/or Proprietary Information.

May not be disclosed except as provided in this Agreement.



--------------------------------------------------------------------------------

other rights are provided to Recipient under any Intellectual Property rights of
Corautus. Without limiting the foregoing, no express or implied license or other
rights are provided to use the Original Biological Materials and Documentation
for any purpose other than as specifically allowed in Section 2.02 herein.

 

3.02 Transfers and Sublicenses. Recipient shall retain physical control of the
Original Biological Materials and Documentation and shall not sell, license,
distribute or otherwise transfer or provide access to any Original Biological
Materials or Documentation, or any portion thereof, to any other Person without
the prior written consent of Corautus. The limited license granted pursuant to
Section 3.01 herein may not be sublicensed to any other Person. Notwithstanding
the foregoing, portions of the Original Biological Materials may be provided by
Recipient to a subinvestigator at the New England Medical Center, Boston,
Massachusetts to use in its Research Study, but Recipient shall nevertheless be
responsible to Corautus for all obligations hereunder.

 

3.03 Ownership and Inventions.

 

(a) Pre-Existing Corautus Rights. Both Parties acknowledge and agree that
Corautus retains ownership of all right, title and interest in and to the
Original Biological Materials, Documentation, Corautus Confidential Information
and all Intellectual Property of Corautus, subject only to the limited license
granted in Section 3.01 herein.

 

(b) Pre-Existing Recipient Rights. Both Parties acknowledge and agree that
Recipient retains ownership of all right, title and interest in and to Recipient
Confidential Information, Recipient Patents, Recipient Invention, Research
Study, and all Intellectual Property of Recipient, subject only to the right of
first refusal granted in Section 3.03(g) herein.

 

(c) Joint Inventions by Both Parties. If Joint Invention is conceived,
discovered or reduced to practice by the Parties, the Parties agree to
reasonably assist each other in obtaining patent protection for any such Joint
Invention. Notwithstanding the foregoing, the parties shall negotiate in good
faith an agreement covering the terms and conditions under which any such Joint
Invention shall be protected and exploited, including but not limited to, which
party shall control protection and exploitation of such Joint Invention, the
sharing of expenses relating to any patent applications that may be filed
covering such Joint Invention and any profits and royalties in respect of such
Joint Invention.

 

(d) New Inventions by A Party. Each Party shall retain all right, title and
interest in any and all Intellectual Property in and to Inventions, other than
VEGF Inventions or Recipient Inventions, conceived, discovered or reduced to
practice solely by that Party pursuant to performance under this Agreement.

 

-8-

 

CONFIDENTIAL AND PROPRIETARY

Contains Confidential and/or Proprietary Information.

May not be disclosed except as provided in this Agreement.



--------------------------------------------------------------------------------

(e) Ownership of VEGF Inventions. Notwithstanding anything herein to the
contrary, regardless of which Party discovered or reduced to practice any VEGF
Invention, Corautus shall own all right, title and interest in and to all VEGF
Inventions, and Recipient hereby assigns to Corautus all of its right, title and
interest in and to such VEGF Inventions and agrees to execute any documents
necessary to record or otherwise perfect such assignment.

 

(f) Ownership of Recipient Inventions. Notwithstanding anything herein to the
contrary, regardless of which Party discovered or reduced to practice any
Recipient Invention, Recipient shall own all right, title and interest in and to
all Recipient Inventions, and Corautus hereby assigns to Recipient all of its
right, title and interest in and to such Recipient Inventions and agrees to
execute any documents necessary to record or otherwise perfect such assignment.

 

(g) Recipient Inventions: Option. Recipient hereby grants to Corautus the right
and option to acquire an exclusive, worldwide royalty bearing license with right
to sublicense under Recipient Inventions in the Corautus Field of Use for the
life of any patent to be issued with respect to the Recipient Inventions. There
shall be no milestone payments, and the royalty under any such license shall not
exceed *** of net sales. This option may be exercised as to a Recipient
Invention at any time during the one year period commencing on the date
Recipient gives written notice to Corautus that Recipient has filed a patent
application covering such Recipient Invention.

 

3.04 Integrity of Original Biological Materials. Except as specifically
authorized by Corautus as part of the Research Study described herein, Recipient
shall not analyze, or have analyzed, the composition or formulation of any
Original Biological Materials.

 

3.05 Protection of Corautus Confidential Information.

 

(a) Confidentiality of Corautus Confidential Information. During the Term of
this Agreement and for a period of seven (7) years after the termination of this
Agreement, whether at the instance of any Party, Recipient shall not, except as
expressly authorized or directed by Corautus, use, copy, or disclose, or permit
any unauthorized Person access to, any Corautus Confidential Information;
provided, however, Recipient may disclose Corautus Confidential Information to
such of its employees and to subinvestigators at the New England Medical Center
who have a need to know in connection with the performance of the Research Study
described herein and have executed nondisclosure agreements obligating such
Persons to keep the Corautus Confidential Information confidential in accordance
herewith, or are otherwise bound by similar confidentiality obligations. Failure
to mark any of the Corautus Confidential Information as confidential shall not
affect its status as Corautus Confidential Information under this Agreement.

-9-

 

CONFIDENTIAL AND PROPRIETARY

Contains Confidential and/or Proprietary Information.

May not be disclosed except as provided in this Agreement.

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

(b) Disclosure Required by Legal Process. Any disclosure by Recipient of
Corautus Confidential Information required by legal process or requirement of a
governmental regulatory authority shall only be made to the extent required by
legal process or such governmental authority and after providing Corautus with
prompt notice thereof in order to permit Corautus to seek an appropriate
protective order or exemption.

 

(c) Return of Corautus Confidential Information. Upon the termination of this
Agreement for any reason, whether at the instance of any Party, Recipient shall
return to Corautus, upon demand, all Documentation and other Corautus
Confidential Information in its possession or, upon demand, destroy such
Corautus Confidential Information and provide a duly authorized and executed
certificate to Corautus of such destruction.

 

3.06 Protection of Recipient Confidential Information.

 

(a) Confidentiality of Recipient Confidential Information. Subject to the
provisions of Section 2.05(b) hereof, during the Term of this Agreement and for
a period of seven (7) years after the termination of this Agreement, whether at
the instance of any Party, Corautus shall not, except as expressly authorized or
directed by Recipient, use, copy, or disclose, or permit any unauthorized Person
access to, any Recipient Confidential Information; provided, however, Corautus
may disclose Recipient Confidential Information to such of its employees and
investigators who have a need to know in connection with the performance of the
Corautus Trials and have executed nondisclosure agreements obligating such
Persons to keep the Recipient Confidential Information confidential in
accordance herewith, or are otherwise bound by similar confidentiality
obligations. Failure to mark any of the Recipient Confidential Information as
confidential shall not affect its status as Recipient Confidential Information
under this Agreement.

 

(b) Disclosure Required by Legal Process. Any disclosure by Corautus of
Recipient Confidential Information required by legal process or requirement of a
governmental regulatory authority shall only be made to the extent required by
legal process or such governmental authority and after providing Recipient with
prompt notice thereof in order to permit Recipient to seek an appropriate
protective order or exemption.

 

(c) Return of Recipient Confidential Information. Subject to the provisions of
Section 2.05(b) hereof, upon the termination of this Agreement for any reason,
whether at the instance of any Party, Corautus shall return to Recipient upon
demand, all Documentation and other Recipient Confidential Information in its
possession or, upon demand, destroy such Recipient Confidential Information and
provide a duly authorized and executed certificate to Recipient of such
destruction.

 

-10-

 

CONFIDENTIAL AND PROPRIETARY

Contains Confidential and/or Proprietary Information.

May not be disclosed except as provided in this Agreement.



--------------------------------------------------------------------------------

3.07 Publications and Publicity.

 

(a) Recipient Publications. In the event Recipient or any of its investigators,
desires to publish any previously unpublished data or patient summaries
concerning the Research Study or any results of the Research Study, whether by
means of publication in scientific journals or at seminars or conferences or
otherwise, the Recipient or such investigator shall provide Corautus with at
least sixty (60) days written notice prior to the proposed date of submission of
such data or information for publication, which notice shall be accompanied by
the proposed publication (e.g., abstract, manuscript, or grant application).
Recipient will consider in good faith any comments that Corautus may have
regarding any proposed publication.

 

(b) Corautus Publications. In the event Corautus desires to publish any
previously unpublished data or patient summaries concerning the Research Study
or any results of the Research Study and obtained under paragraph 2.05(b) above,
whether by means of publication in scientific journals or at seminars or
conferences or otherwise, Corautus shall provide Recipient with at least sixty
(60) days written notice prior to the proposed date of submission of such data
or information for publication, which notice shall be accompanied by the
proposed publication (e.g., abstract, manuscript, or grant application).
Corautus will consider in good faith any comments that Recipient may have
regarding any proposed publication.

 

(c) Publicity and Marks. Neither Party may use any name, trade name, logo,
trademark or service mark of the other part in any form or publicity in
connection with the Research Study or this Agreement without the prior written
consent of the other party.

 

ARTICLE IV

 

TERM AND TERMINATION

 

4.01 Term. This Agreement shall be effective as of August 1, 2004, and shall
continue in effect until the Research Study is concluded and all obligations of
the Parties to the other with respect to the Research Study and the Agreement
are fulfilled.

 

4.02 Remedies for Default. If either Party breaches this Agreement and does not
cure such breach within sixty (60) days of receipt of written notice thereof
from the other Party, any non-breaching Party may seek any and all remedies
available at law or in equity.

 

4.03 Disposal of Original Biological Materials. Upon the termination of the
Research Study, Recipient shall immediately discontinue its use of Original
Biological Materials and Documentation and destroy or return, at Corautus’s
request, all quantities of Original Biological Materials and Documentation in
its possession.

 

-11-

 

CONFIDENTIAL AND PROPRIETARY

Contains Confidential and/or Proprietary Information.

May not be disclosed except as provided in this Agreement.



--------------------------------------------------------------------------------

4.04 Indemnification; Limitation of Damages. Recipient shall indemnify, hold
harmless and defend Corautus, its affiliates and their respective employees,
agents, officers and directors (hereinafter collectively, the “Corautus
Indemnitees”), from and against any and all claims or suits arising out of the
Research Study resulting from any gross negligence or intentional wrongful act
or omission of the Recipient or any of its employees. This indemnification shall
include, but not be limited to, reimbursement of all costs, including reasonable
attorneys’ fees, incurred in the defense of the claim or suit and any judgment
or settlement. Recipient’s obligation to defend and indemnify the Corautus
Indemnitees shall be subject to the requirements that: (a) Corautus Indemnitees
shall notify the Recipient promptly of any claim; provided, however, delay in
notice shall be excused if Recipient is not prejudiced by the delay, (b) the
Corautus Indemnitee shall cooperate fully in the handling of the claim, (c) the
Recipient shall have, at its discretion, sole control of the defense of such
claim, provided Recipient first acknowledges in writing its obligations to
indemnify the Corautus Indemnitee and provided further that no settlement of a
Third Party claim (other than a monetary settlement) may be effected by
Recipient that has an adverse impact upon Corautus without Corautus’ prior
written consent which consent shall not be unreasonably withheld or delayed, and
(d) the Recipient shall not be responsible for any costs or expenses associated
with the settlement of any claim, demand or lawsuit made by a Corautus
Indemnitee without the prior written consent of the Recipient. Notwithstanding
the foregoing, Corautus Indemnitee shall have the right at any time to employ
separate counsel at Corautus’ expense and to control its own defense of any such
claim or proceeding, if a conflict or potential conflict existing between the
Corautus Indemnitee and the Recipient would make such separate representation
advisable under applicable standards of professional conduct. Further,
notwithstanding the foregoing, the Recipient’s liability for claims for
indemnification as provided herein shall be satisfied only through, and to the
extent of payments or reimbursements resulting from, Recipient’s insurance
coverage.

 

Corautus will not be liable to Recipient for any losses suffered by or against
Recipient arising from the Original Biological Materials or this Agreement,
except to the extent caused by the gross negligence or willful misconduct of
Corautus.

 

4.05 Limitation of Damages. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER PARTY OR ANY INDEMNIFIED PERSON FOR ANY CONSEQUENTIAL, INCIDENTAL, SPECIAL
OR INDIRECT DAMAGES, INCLUDING LOSS OF PROFITS OR REVENUE, REGARDLESS OF ANY
KNOWLEDGE OR NOTIFICATION OF THE LIKELIHOOD OF SUCH DAMAGES OCCURRING.

 

-12-

 

CONFIDENTIAL AND PROPRIETARY

Contains Confidential and/or Proprietary Information.

May not be disclosed except as provided in this Agreement.



--------------------------------------------------------------------------------

ARTICLE V

 

NOTICES

 

5.01 Notices. Except as otherwise provided herein, any notice, request, demand,
instruction or other document to be given hereunder by either Party hereto to
the other Party hereto shall be in writing and sent by facsimile or delivered
personally or sent by registered or certified mail (including by overnight
courier or express mail service), postage or fees prepaid, and addressed as set
forth below or such other address for a Party as shall be specified by like
notice.

 

if to Corautus:   

Corautus Genetics Inc.

75 Fifth Street, NW, Suite 313

Atlanta, GA 30308

Fax: (404) 526-6218

Attention: Chief Executive Officer

if to Recipient:   

Caritas St. Elizabeth’s Medical

Center of Boston, Inc.

736 Cambridge Street

Boston, MA 02135

Fax: 617-562-7142

Attention: John D. Burke

with a Copy to:   

The Rogers Law Firm

100 Cambridge Street

20th Floor, Suite 2000

Boston, MA 02114

Facsimile No.: 617-723-1180

Attn: Wilson d. Rogers, Jr., Esq.

 

Any notice sent by facsimile shall be deemed to have been duly given to the
Party to whom it is sent upon written confirmation of receipt, provided that a
copy of such fax is delivered personally or mailed to the recipient within one
business day of the date of the fax, in the manner herein provided. Any notice
which is delivered personally in the manner provided herein shall be deemed to
have been duly given to the Party to whom it is directed upon actual receipt by
such Party or the office of such Party. Any notice which is addressed and mailed
in the manner herein provided shall be conclusively presumed to have been duly
given to the Party to which it is addressed at the close of business, local time
of the recipient, on the fourth business day after the day it is so placed in
the mail or, if earlier, the time of actual receipt.

 

-13-

 

CONFIDENTIAL AND PROPRIETARY

Contains Confidential and/or Proprietary Information.

May not be disclosed except as provided in this Agreement.



--------------------------------------------------------------------------------

ARTICLE VI

 

MISCELLANEOUS

 

6.01 Entire Agreement. This Agreement (including its Exhibits, which are
incorporated herein) constitutes the entire agreement between the Parties and
supersedes any prior understanding or agreement between them respecting the
Research Study.

 

6.02 Amendment. No amendment, modification or alteration of the terms or
provisions of this Agreement shall be binding unless the same shall be in
writing and duly executed by both Parties hereto.

 

6.03 No Waiver. No waiver of any provision hereof will be valid or binding on
the Parties hereto, unless such waiver is in writing and signed by or on behalf
of the Parties hereto, and no waiver on one occasion shall be deemed to be a
waiver of the same or any other provision hereof in the future.

 

6.04 Severability. In case any one or more of the provisions contained in this
Agreement should be found by a court of competent jurisdiction to be invalid,
illegal or unenforceable in any respect against either Party, such invalidity,
illegality, or unenforceability shall only apply to such Party in the specific
jurisdiction where such judgment shall be made, and the validity, legality, and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby, except that this Agreement shall not be
reformed in any way that will deny to any Party the essential benefits of this
Agreement or materially alter its obligations hereunder, unless such Party
waives in writing its rights to such benefits or agrees in writing to a
modification of its obligations.

 

6.05 Parties Bound by Agreement; Successors and Assigns. The terms, conditions
and obligations of this Agreement shall inure to the benefit of and be binding
upon the Parties hereto and the respective successors and assigns thereof.
Neither Party may assign its rights, duties or obligations hereunder or any part
thereof to any other Person without the prior written consent of the other
Party.

 

6.06 No Third-Party Beneficiaries. With the exception of the Parties to this
Agreement, there shall exist no right of any Person to claim a beneficial
interest in this Agreement or any rights occurring by virtue of this Agreement.

 

6.07 Survival. The Parties’ respective obligations hereunder which by their
nature would continue beyond the termination, cancellation or expiration of this
Agreement.

 

<Signatures on Following Page>

 

-14-

 

CONFIDENTIAL AND PROPRIETARY

Contains Confidential and/or Proprietary Information.

May not be disclosed except as provided in this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have signed this Agreement on August 10,
2005 to be effective as of August 1, 2004.

 

CORAUTUS GENETICS INC., a Delaware corporation By:  

/s/ Richard E. Otto

--------------------------------------------------------------------------------

    Richard E. Otto     Chief Executive Officer & President CARITAS ST.
ELIZABETH’S MEDICAL CENTER OF BOSTON, INC. By:  

/s/ John D. Burke

--------------------------------------------------------------------------------

   

John D. Burke

--------------------------------------------------------------------------------

   

Vice President, Institutional Research

--------------------------------------------------------------------------------

 

-15-

 

CONFIDENTIAL AND PROPRIETARY

Contains Confidential and/or Proprietary Information.

May not be disclosed except as provided in this Agreement.



--------------------------------------------------------------------------------

Exhibit A

 

Clinical Materials

(As of July 12, 2005)

 

***

 

--------------------------------------------------------------------------------

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

EXHIBIT B

 

RECIPIENT PATENTS

 

Title of Invention: ANGIOGENIC GROWTH FACTORS FOR TREATMENT OF PERIPHERAL
NEUROPATHY

 

Inventor: Jeffrey M. Isner

 

Assignee: Caritas St. Elizabeth’s Medical Center of Boston, Inc.

 

Country

--------------------------------------------------------------------------------

 

Application

Serial No.

--------------------------------------------------------------------------------

 

Filing Date

--------------------------------------------------------------------------------

United States

  09/546,733  

04/11/2000

(Earliest priority date: 04/15/1999)

Australia

 

43427/00

(Based on PCT/US00/09765)

  04/11/2000

Canada

 

2365434

(Based on PC/US00/09765

  04/11/2000

Europe

 

00923272.9

[Publication No.: 1169052]

(Based on PCT/US00/09765)

  04/11/2000

Hong Kong

 

02104139.2

[Publication No.: 1042250]

(Based on PCT/ US00/09765)

  04/11/2000



--------------------------------------------------------------------------------

EXHIBIT C

 

DOCUMENTATION

 

  C-1     Certificate of Analysis (GH00401-3)

 

  C-2     Certificate of Analysis (TFP-03016)

 

  C-3     Handling Instructions for Clinical Trial Material



--------------------------------------------------------------------------------

C-1 Certificate of Analysis (GH00401-3)

 

[TO BE INSERTED]



--------------------------------------------------------------------------------

C-2 Certificate of Analysis (TFP-03016)

 

[TO BE INSERTED]



--------------------------------------------------------------------------------

C-3 Handling Instructions for Clinical Trial Material

 

***

 

--------------------------------------------------------------------------------

*** Confidential Treatment Requested